EAGLES, Judge.
I
Though at trial defendant objected to the reading of a part of the transcript, defendant now argues that the trial court erred by initially refusing to read the transcript of the victim’s testimony to the jury after the jury began its deliberations. Specifically, the defendant now contends that the jury’s verdict was not rendered by each of its twelve members. We disagree.
*488This case is controlled by State v. Jacobs, 25 N.C. App. 500, 214 S.E.2d 254, cert. denied, 287 N.C. 666, 216 S.E.2d 909 (1975). In Jacobs, the jury returned from the jury room and the foreman asked the judge whether the jury could return a verdict when one of the jurors said that he had had “trouble hearing the testimony in th[e] case.” Id. at 504, 214 S.E.2d at 257. The judge sent the jury back to the jury room with instructions to reach a unanimous verdict. Id. The jury later returned a verdict finding the defendant guilty of the crime charged. This Court held:
Defendant contends that the foregoing portions of the record demonstrate that in effect only eleven jurors decided this case and that he was thereby denied his constitutional right to have his case determined by a jury of twelve. We do not so read the record. On the contrary, whatever may have occurred in the jury room, the record makes clear that verdict as finally rendered was the unanimous verdict of all twelve jurors and that each assented thereto. Defendant’s motion for mistrial was properly denied.
Id. at 505, 214 S.E.2d at 257.
Here, it is also clear that the jury’s verdicts were unanimous. After the jury returned from the jury room and rendered its verdicts finding the defendant guilty of first degree kidnapping and first degree sexual offense, the clerk asked the jury whether the verdicts were unanimous. The transcript indicates the jurors responded affirmatively. The defendant did not have the jury individually polled and nothing in the record indicates that the verdicts reached were not agreed to by each of the jurors. This assignment is overruled.
II
Defendant next argues that his sentence to life imprisonment for committing first degree sexual offense violates his constitutional rights to be free from cruel and unusual punishment. “Our Supreme Court has rejected such an argument on many occasions.” State v. Davis, 101 N.C. App. 12, 23, 398 S.E.2d 645, 652 (1990), disc, review denied and appeal dismissed, 328 N.C. 574, 403 S.E.2d 516 (1991). This assignment is also overruled.
No error.
Judges COZORT and ORR concur.